—Order, Supreme Court, New York County (Herman Cahn, J.), entered September 22, 1995, which granted defendant’s motion for summary judgment dismissing the complaint pursuant to CPLR 3212, unanimously reversed, on the law, with costs, the motion denied and the complaint is reinstated.
*162Summary judgment is a drastic remedy and should not be granted where there is any doubt as to the existence of a triable issue of fact (Rotuba Extruders v Ceppos, 46 NY2d 223, 231) or where the factual issue is arguable or debatable (Sill-man v Twentieth Century-Fox Film Corp., 3 NY2d 395, 404). Upon our review of the record, we find that factual triable issues exist regarding, inter alia, whether the services performed by the plaintiff constituted the practice of law in this State as defined by Judiciary Law § 478 so as to preclude, as a matter of law, plaintiff’s claims for compensation pursuant to the parties’ contract. Concur—Murphy, P. J., Milonas, Kupferman, Ross and Mazzarelli, JJ.